



Exhibit 10.24
ALTA MESA RESOURCES, INC.
SUMMARY OF DIRECTOR COMPENSATION PROGRAM
Eligible Directors (as defined below), as members of the board of directors (the
“Board”) of Alta Mesa Resources, Inc. (the “Company”), shall receive cash
compensation as set forth in this Director Compensation Program (this
“Program”). Such compensation shall be paid automatically and without further
action of the Board unless such Eligible Director declines the receipt of such
cash compensation by written notice to the Company. For purposes herein, an
“Eligible Director” is any member of the Board who is not (i) an employee of the
Company or any parent or subsidiary of the Company or (ii) affiliated with
Riverstone Investment Group LLC, Bayou City Energy Management, LLC or HPS
Investment Partners, LLC. This Program shall remain in effect until it is
revised or rescinded by further action of the Board. This Program may be
amended, modified or terminated by the Board at any time in its sole discretion.
The terms and conditions of this Program shall supersede any prior compensation
arrangements for service as a member of the Board between the Company and any of
its Eligible Directors.
I. Annual Retainers. Each Eligible Director shall receive an annual retainer of
$237,500 for service on the Board.
II. Additional Annual Retainers. In addition, each Eligible Director shall
receive the following annual retainers:
A. Audit Committee. An Eligible Director serving as Chairperson of the Audit
Committee shall receive an additional annual retainer of $22,500 for such
service. An Eligible Director serving as a member other than the Chairperson of
the Audit Committee shall receive an additional annual retainer of $10,000 for
such service.
B. Compensation Committee. An Eligible Director serving as Chairperson of the
Compensation Committee shall receive an additional annual retainer of $15,000
for such service. An Eligible Director serving as a member other than the
Chairperson of the Compensation Committee shall receive an additional annual
retainer of $6,000 for such service.
C. Nominating and Corporate Governance Committee. An Eligible Director serving
as Chairperson of the Nominating and Corporate Governance Committee shall
receive an additional annual retainer of $12,500 for such service. An Eligible
Director serving as a member other than the Chairperson of the Nominating and
Corporate Governance Committee shall receive an additional annual retainer of
$5,000 for such service.
III. Meeting Fees. In addition, each Eligible Director shall receive the
following per meeting fees:
A. Audit Committee. Each Eligible Director serving as a member of the Audit
Committee shall receive a per meeting fee of $1,500 for each Audit Committee
meeting attended per calendar year in excess of eight meetings.


B. Compensation Committee. Each Eligible Director serving as a member of the
Compensation Committee shall receive a per meeting fee of $1,500 for each
Compensation Committee meeting attended per calendar year in excess of six
meetings.
C. Nominating and Corporate Governance Committee. Each Eligible Director serving
as a member of the Nominating and Corporate Governance Committee shall receive a
per meeting fee of $1,500 for each Nominating and Corporate Governance Committee
meeting attended per calendar year in excess of six meetings.
D. Additional Meeting Fees. Each Eligible Director shall receive a per meeting
fee of $2,000 for each Board meeting attended per calendar year in excess of
seven meetings.
E. Special Meeting Fees. Each Eligible Director shall receive a per meeting fee
of $2,000 to address time commitments of four or more continuous hours in a day
or six hours in any 10-day period as a result of time commitments required
outside of the normal course. The Chairman and General Counsel shall be
responsible for the administration of special meeting fees.
IV. Payment of Retainers and Fees. The annual retainers and meeting fees
described in herein shall be earned on a quarterly basis based on a calendar
quarter and shall be paid in cash by the Company in arrears not later than the
fifteenth day following the end of each calendar quarter. In the event an
Eligible Director does not serve as an Eligible Director, or in the applicable
positions described in Section II, for an entire calendar quarter, the retainer
paid to such Eligible Director shall be prorated for the portion of such
calendar quarter actually served as an Eligible Director, or in such position,
as applicable.





